DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-15, 16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Baetz 2018/0231729US in view of the US Patent Application Publication to Sahoo (2018/0348460US) further in view of the US Patent Application Publication to Evans 2005/0244116US and further in view of the US Patent Application Publication to Bringuier 20160377825US.
In terms of claims 1 and 9, Baetz teaches a fiber optic cable (Figure 1) comprising: a core (Figure 1: area within 34) comprising: a central strength member (Figure 1: 24; [0014]), and a plurality of buffer tubes (Figure 1: 22; [0027]) arranged around the central strength member (Figure 1: 24) , each of the plurality of buffer tubes (Figure 1: 22) containing a plurality of optical fibers (Figure 1: 20; [0027]); an inner sheath (Figure 1: 26; [0015]: wherein inner jacket is considers as an inner sheath by the examiner); a metal armor (Figure 1: 32 [0024]) surrounding the inner sheath (Figure 1: 32 surrounds 26); and an outer sheath (Figure 1: 12; outer jacket is considers as an outer sheath by the examiner [0029]) surrounding and in direct contact with the metal armor (Figure 1: 12 surrounds 32).
Baetz does not teach a first mica layer arranged around the core; an inner sheath surrounding the first mica layer; a second mica layer
Sahoo does teach a first mica layer (Figure 1: 158; [0023]) arranged around the core (internal portion within 156); an inner sheath (Figure 1: 164; [0026])  surrounding the first mica layer (Figure 1: 164 surrounds 158); an armor (Figure 1: 168; [0028]) surrounding the inner sheath (Figure 1: 168 surrounds 164); and an outer sheath (Figure 1: 170)  surrounding and in direct contact with the armor (Figure 1: 170 is in direct contact with 168); a second mica layerbetween the first mica layer (Figure 1: 158) and the inner sheath (Figure 1: 160 is between 156 and 164). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the cable of Baetz to have first and second mica tape layers in the orientation disclosed by Sahoo in order to provide superior flame-retardant properties to the cable and protect the cable from being damage by fire (Sahoo [0023]).
Baetz and Sahoo do not teach wherein the armor layer is a wired armor layer.
Evans does teach an armor layer (Figure 1: element 7; [0032]) wherein the armor layer is made of metal wires ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the armor layer of Baetz and Sahoo to have metal wires in order to increase the crush resistance of the cable.
Baetz / Sahoo / Evans do not teach a first mica layer around the core, portions of the outer surfaces of the plurality of buffer tubes being in direct contact with an inner surface of the first mica layer.
Bringuier ‘825 does teach a first mica layer (Figure 1: 128; [0010]) around the core (within 128), portions of the outer surfaces of the plurality of buffer tubes (Figure 1: buffer tubes 126; [0011]) being in direct contact with an inner surface of the first mica layer (Figure 1: 126 is in contact with 128). It would have been obvious to modify the location of the 1st Mica layer to be around the buffer tubes in order to hold the buffer tubes together wherein the mica layer acts a binding layer for the buffer tube. This modification reduces the need of separate binding tape layer since the mica layer can function as a binding layer as well. It would have been obvious to of ordinary skill in art before the effective filing date of the current invention to modify the location of the mica layer to be in direct contact with the inner side of the mica layer and other edge of the buffer tubes wherein the mica layer can also function as a binding tape. This modification will reduce the need of e separate binding layer and reduce the cost and bulkiness of the cable.

	As for claim 2, Baetz / Sahoo / Evans teach the cable of claim 1, wherein Baetz teaches the plurality of optical fibers (Figure 1: 20) comprise at least 24 optical fibers (Figure 1: there are over 24 fibers shown as element 20). 
	As for claim 10, Baetz / Sahoo / Evans teach the cable of claim 1. Baetz does not teach wherein a protecting layer is provided around in direct contact with the first mica layer.
Sahoo does teach wherein a protecting layer (Figure 1: 158) is provided around in direct contact with the first mica layer (Figure 1: 158 is in contact with the 156). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the cable of Baetz to a protective layer in direct contact with the first mica layer in order to provide fire resistance protection (Sahoo [0023]).
	As for claim 11 Baetz / Sahoo / Evans teach the cable of claim 1. Baetz further teaches wherein the inner sheath (26) is made of flame-retardant low smoke zero halogen polymer base material (Baetz disclosed the polymer material of jacket 12 and inner jacket 26 is the same and made from zero halogen material [0017]). 
As for claims 12-14, Baetz / Sahoo / Evans teach the cable of claim 11, wherein the flame-retardant polymer base material has a limiting oxygen index or LOI that is greater or equal to 30% (Baetz disclosed the material for 12 and 26 maybe the same [0017]. Baetz further indicates that the material may have an LOI of 36 [0017] which is greater than 30) and wherein the flame-retardant poly material has a limiting oxygen index that is less or equal to 70 (the materials of Baetz has an oxygen limiting index of 36 [0017]).
	As for claim 15, Baetz / Sahoo / Evans teach the cable of claim 11, wherein Baetz further teaches that the inner sheath (26) and outer sheath (12) are made of oxygen imitating materials ([0083]).
	Baetz and Sahoo are silent to wherein the flame-retardant polymer base of the inner sheath has a limiting oxygen index higher is than the limiting oxygen index of the material of the outer sheath.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the limiting oxygen index of the inner sheath to be high the outer sheath in order to balance out fire resistance property and mechanical property of the cable. The resulting cable will have adequate fire resistance while still maintain excellent mechanical properties for optical transmission. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
	 In terms of claim 21, Baetz teaches a fiber optic cable (Figure 1) comprising: a core (Figure 1: area within 34) comprising: a central strength member (Figure 1: 24; [0014]), and a plurality of buffer tubes (Figure 1: 22) arranged around the central strength member (Figure 1: 24), each of the plurality of buffer tubes containing a plurality of optical fibers (Figure 1: 20; [0027]); an inner sheath (Figure 1: 26); a metal armor (Figure 1: 32 [0024]) surrounding the inner sheath (Figure 1: 32 surrounds 26); and an outer sheath (Figure 1: 12; outer jacket is considers as an outer sheath by the examiner [0029]) surrounding and in direct contact with the metal armor (Figure 1: 12 surrounds 32).
Baetz does not teach a first mica layer arranged around the core; an inner sheath surrounding the first mica layer; a second mica layer 
Sahoo does teach a first mica layer (Figure 1: 158; [0023]) arranged around the core (internal portion within 156); an inner sheath (Figure 1: 164; [0026])  surrounding the first mica layer (Figure 1: 164 surrounds 158); an armor (Figure 1: 168; [0028]) surrounding the inner sheath (Figure 1: 168 surrounds 164); and an outer sheath (Figure 1: 170)  surrounding and in direct contact with the armor (Figure 1: 170 is in direct contact with 168); a second mica layer
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the cable of Baetz to have first and second mica tape layers in the orientation disclosed by Sahoo in order to provide superior flame-retardant properties to the cable and protect the cable from being damage by fire (Sahoo [0023]).
Baetz and Sahoo do not teach wherein the armor layer is a wired armor layer.
Evans does teach an armor layer (Figure 1: element 7; [0032]) wherein the armor layer is made of metal wires ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the armor layer of Baetz and Sahoo to have metal wires in order to increase the crush resistance of the cable.
Baetz / Sahoo / Evans do not teach wherein the first mica layer physically contacting portions of the outer surface the plurality of buffer tubes.
Bringuier does teach a mica tape (128; Paragraph Bringuier [0010] teaches that 128 is a “binding element” hence it will come in contact with the surface of 126) which maybe located at element 128 (Figure 1: 128) that is physically contacting portions of the outer surface the plurality of buffer tubes (See Figure 1: 128 touch the outer portions of 126). It would have been obvious one of ordinary skill in the art before the effective filing date of the current application to modify the device of Baetz / Sahoo / Evans wherein the mica tape ([0010]; Figure 1: 128 is a binding element that can be in the form of a mica tape) acts as a binding mechanism of the buffer tube ([0010]) instead of using an additional sorting tube like element 156 in Sahoo. The modification will reduce an additional material that is needed and reduce the weight and the cost of the fiber cable. 
Baetz and Sahoo do not teach wherein the first protecting layer is made of polyester and further comprising a water barrier is provided between first protecting layer and the inner sheath. 
Bringuier does teaches a multilayer water blocking structure made of a polyester layer ([0002] a polyester layer made of polyester fiber [0002] which comes in contact with the mica layer since they are all part of the multi-layer structure 128; [0024] teaches the water barrier maybe made of several components that are in contact with the polyester layer) and further comprising a water barrier layer (SAP layer provides the water blocking function [0002]). This multi-layer of Bringuier will replace the layer protective layer 160 of Sahoo. The resulting combination will have a water blocking layer (SAP; [0002]) being provided between first protecting layer (polyester fiber layer) and the inner sheath (164 of Sahoo). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the protecting layer of Sahoo 160 which is a water blocking element layer with the water blocking element multilayer structure of Bringuier which includes both a protecting layer (polyester fiber layer) and multiple water blocking layers (SAP) in order to effectively protect the fiber cable from water penetration (Bruguier’s [0002]). 
Claims 3-4, 6-8, 16-17, 19-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baetz / Sahoo / Bringuier / Evans as applied to claims 1 and 16 above, further in view of the US Patent Application Publication to Risch 2003/0123821US and further in view of the US Patent Application to Hudson 2019/0101715US.
In regards to claim 3-4, 6-8, 22-23, Baetz / Sahoo / Evans teach the device of claims 1 and 21.
 Baetz / Sahoo / Evans /Bringuier do not teach wherein the buffer tubes contain a water block filling material comprising a silicone gel wherein the silicone gel has a drop point at least 200°C that is greater or equal to 250°C.
Risch teaches a fiber cable made of buffer tubes (Figure 1: 12) wherein the buffer tubes are filled with a water blocking filler made of silicone gel ([0031]). The examiner would like to note that silicone gel base on the applicant description has a drop point of at least 200°C and has a drop point that is greater or equal to 250°C is identified as dimethylsiloxane or polyorganosiloxane (Applicant’s Specification [0023]). Risch disclosed that polyorganosiloxane are known water-blocking gel ([0015]) for low temperature application as well as dimethylsiloxane ([0045]) in order to reduce attenuation. Both materials disclosed by Risch are used by the applicant to meet the require drop point range claimed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify buffer tubes of Baetz / Sahoo / Evans to be filled with a water blocking gel  that is made of dimethylsiloxane or polyorganosiloxane which contains the characteristics of a drop point at least 200°C that is greater or equal to 250°C in order to protect the internal cavity of the buffer tubes from water damage and limit optical attenuation (Risch’s [0045]).
Baetz / Sahoo / Evans / Bringuier / Risch does not teach wherein the central strength member comprises a body and hydroxide flame retardant polymeric material formed on the outside, wherein the central strength member is a low smoke zero halogen material with a limiting oxygen index that is less than or equal to 35%.
Hudson does teach an optical cable having a central strength member 30 that is made of polymeric material ([0035]) and with a metal hydroxide material (magnesium hydroxide; [0035]). In order to protect improve the fire protective properties of the cable ([0035]) and wherein the central strength member is a low smoke zero halogen material ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify buffer tubes of Baetz / Sahoo / Evans / Bringuier / Risch cable to have central strength member that contains hydroxide in order to improve the fire resistance property of the cable (Hudson’s [0035]).
Baetz / Sahoo / Evans / Bringuier / Risch / Hudson do not teach wherein central strength member has an LOI that is less than or equal to 35%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the flame retardant material to produce an LOI that is less than 35% in order to increase the flame retardant properties of the fiber cable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
In terms of Claims 16 and 19, Baetz teaches a fiber optic cable (Figure 1) comprising: a central strength member (Figure 1: 24 [0014]); a plurality of buffer tubes (Figure 1: 22; [0014]) arranged around the central strength member (Figure 1: 24 and 22), each of the plurality of buffer tubes (Figure 1: 22) comprising a plurality of optical fibers (Figure 1: 20); a metal armor (Figure 1: 32; [0024]); the plurality of buffer tubes (22) being disposed in annular region around the central strength member (Figure 1: 22 and 24).
Baetz does not teach a first mica layer disposed over the central strength member, the plurality of buffer tubes being disposed in an annular region between the first mica layer and the central strength member; a first protecting layer surrounding and in physical contact with the first mica layer; a first sheath surrounding the first protecting layer; a second mica layer surrounding the first sheath; a metal wire armor surrounding the second mica layer; and a second sheath surrounding and in physical contact with the metal wire armor, wherein the fiber optic cable is a fire resistant fiber optic cable.
Sahoo does teach a first mica layer (Figure 1: 158; [0023]) disposed over the central region (Figure 1: area within 156); a first protecting layer (Figure 1: 160; [0024] discloses wherein the mica tape layer 158 is surrounded by 160 water blocking elements) surrounding, and in physical contact with (Paragraph [0024] wherein 160 surrounds 158), the first mica layer (Figure 1: 158); a first sheath (Figure 1: 164) surrounding the first protecting layer (Figure 1: 164 surrounds mica layer 158 and 160); a second mica layer (Figure 1: 166; [0027]) surrounding the first sheath (Figure 1: 166 surrounds 164); a metal armor (Figure 168; [0028]) surrounding the second mica layer (Figure 1: 168 surrounds 166); and a second sheath (Figure 1: 170) surrounding and in physical contact with the metal armor (Figure 1: 170 is in contact with 168), wherein the fiber optic cable is a fire resistant fiber optic cable ([0023]); wherein the protecting layer contains water blocking elements ([0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the cable of Baetz to have first and second mica tape layers in the orientation disclosed by Sahoo in order to provide superior flame-retardant properties to the cable and protect the cable from being damage by fire (Sahoo [0023]).
Baetz and Sahoo do not teach wherein the first protecting layer is made of polyester and further comprising a water barrier is provided between first protecting layer and the inner sheath and a first mica layer around the core, portions of the outer surfaces of the plurality of buffer tubes being in direct contact with an inner surface of the first mica layer; and wherein the first mica layer physically contacting portions of the outer surface the plurality of buffer tubes.
Bringuier does teach a mica tape (128; Paragraph Bringuier [0010] teaches that 128 is a “binding element” hence it will come in contact with the surface of 126) which maybe located at element 128 (Figure 1: 128) that is physically contacting portions of the outer surface the plurality of buffer tubes (See Figure 1: 128 touch the outer portions of 126). It would have been obvious one of ordinary skill in the art before the effective filing date of the current application to modify the device of Baetz / Sahoo / Evans wherein the mica tape ([0010]; Figure 1: 128 is a binding element that can be in the form of a mica tape) acts as a binding mechanism of the buffer tube ([0010]) instead of using an additional sorting tube like element 156 in Sahoo. The modification will reduce an additional material that is needed and reduce the weight and the cost of the fiber cable. 
Bringuier does teaches a multilayer water blocking structure made of a polyester layer ([0002] a polyester layer made of polyester fiber [0002]) and further comprising a water barrier layer (SAP layer provides the water blocking function [0002]). This multi-layer of Bringuier will replace the layer protective layer 160 of Sahoo. The resulting combination will have a water blocking layer (SAP; [0002]) being provided between first protecting layer (polyester fiber layer) and the inner sheath (164 of Sahoo). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the protecting layer of Sahoo 160 which is a water blocking element layer with the water blocking element multilayer structure of Bringuier which includes both a protecting layer (polyester fiber layer) and a water blocking layer (SAP) in order to effectively protect the fiber cable from water penetration (Bringuier’s [0002]). 
Baetz / Sahoo / Bringuier do not teach wherein the armor layer is a wired armor layer.
Evans does teach an armor layer (Figure 1: element 7; [0032]) wherein the armor layer is made of metal wires ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the armor layer of Baetz and Sahoo to have metal wires in order to increase the crush resistance of the cable.
Baetz / Sahoo / Evans /Bringuier do not teach wherein the buffer tubes contain a water block filling material comprising a silicone gel wherein the silicone gel has a drop point at least 200°C that is greater or equal to 250°C.
Risch teaches a fiber cable made of buffer tubes (Figure 1: 12) wherein the buffer tubes are filled with a water blocking filler made of silicone gel ([0031]). The examiner would like to note that silicone gel base on the applicant description has a drop point of at least 200°C and has a drop point that is greater or equal to 250°C is identified as dimethylsiloxane or polyorganosiloxane (Applicant’s Specification [0023]). Risch disclosed that polyorganosiloxane are known water-blocking gel ([0015]) for low temperature application as well as dimethylsiloxane ([0045]) in order to reduce attenuation. Both materials disclosed by Risch are used by the applicant to meet the require drop point range claimed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify buffer tubes of Baetz / Sahoo / Evans to be filled with a water blocking gel  that is made of dimethylsiloxane or polyorganosiloxane which contains the characteristics of a drop point at least 200°C that is greater or equal to 250°C in order to protect the internal cavity of the buffer tubes from water damage and limit optical attenuation (Risch’s [0045]).
Baetz / Sahoo / Evans / Bringuier / Risch does not teach wherein the central strength member comprises a body and hydroxide flame retardant polymeric material formed on the outside, wherein the central strength member is a low smoke zero halogen material with a limiting oxygen index that is less than or equal to 35%.
Hudson does teach an optical cable having a central strength member 30 that is made of polymeric material ([0035]) and with a metal hydroxide material (magnesium hydroxide; [0035]). In order to protect improve the fire protective properties of the cable ([0035]) and wherein the central strength member is a low smoke zero halogen material ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify buffer tubes of Baetz / Sahoo / Evans / Bringuier / Risch cable to have central strength member that contains hydroxide in order to improve the fire resistance property of the cable (Hudson’s [0035]).
Baetz / Sahoo / Evans / Bringuier / Risch / Hudson do not teach wherein central strength member has an LOI that is less than or equal to 35%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the flame retardant material to produce an LOI that is less than 35% in order to increase the flame retardant properties of the fiber cable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
In regards to claim 20, Baetz / Sahoo / Bringuier/ Evans teach the cable of claim 16 having a protective layer (Figure 1: 160) around the first mica tape layer (Figure 1: 158) to provide fire resistance fire protection (Sahoo [0023]).
Baetz / Sahoo / Bringuier / Evans do not teach the cable further comprising a second protecting layer surrounding and in direct contact with the second mica layer, the second protecting layer disposed between the second mica layer and the metal armor layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the second mica layer 166 to have a corresponding protective layer similar to the two overlapping layers of water blocking layer of Bringuier earlier discussed (Bringuier [0002]) wherein second protecting layer would surround and be in direct contact with the second mica layer 166, the second protecting layer disposed between the second mica layer 166 and metal armor layer 168) in order to further increase the fire resistance of the cable. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). 
Response to Arguments
Applicant's arguments filed 4-20/2022 have been fully considered but they are not persuasive. In this instant the applicant argues the motivation to use element 128 Bringuier is not proper because there is nothing in the prior art of Bringuier to suggest that element 128 can function has a binder layer (Remarks Page 7).
The examiner respectfully disagrees as shown in Figure 1, the buffer tubes 126 are being bind to the mica layer 128. The layer 128 is in contact with the buffer and surrounds the buffer to tube to form a ring around the buffer tubes 126 (See Figure 1). The layer 128 is binding the buffer tuber from escaping the layer of 128 as shown in Figure 1. Thus, the motivation is considered to be supported by Bringuier as shown in Figure 1: element 128 and 126).
In regards to claim 3, 16, 22 and 23, newly amended limitation was rejected in view of newly cited prior art since the scope of the claims 3, 16, 22, and 23 have been changed or newly added in the last amendment filed 4/20/2022.
This action is therefore made final for the reasons detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                       



/SUNG H PAK/Primary Examiner, Art Unit 2874